Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a dependent claims, but does not recite the claim number of the claim upon which it depends.  Also, should “or” in line 2 be - - to - -  ?
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1,2 and 6-17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Weiser et al. 20120231377.
Weiser et al. 20120231377 teaches in compositions 117 which uses isocyanate component 6, which is a aliphatic biuret based upon hexamethylene diisocyanate [0146], in combination with polyol 4 which is formed by the reaction of a difunctional polytetrahydrofuranpolyether polyol (325 g/mol), ethylene oxide and propylene oxide to form a polyol with a viscosity of 1636 mPA/s and a hydroxyl equivalent of 27.1 mg KOH/g [0210], acrylate 3 (polyacrylate) and monoacrylate 4 [0216-0217], a fluorinated dicarbamate (bis(2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9-hexadecafluorononyl butylcarbamate, plasticizer), dye, coinitiator and catalyst (see table on pages 21-23) and has a refractive index modulation of 0.0402 and was used to record a hologram as discussed at [0181-0207]. Useful polyols includes polytetrahydrofuran block copolymers having a MW of 500-2000 g/mol and an OH functionality of 2-8 [0056-0103, particularly 0088-0089]. Aliphatic biurets are formed by the reaction of isocyanates and amines [0041-0042].  Useful fluorourethanes (bicarbamates) are embraced by formula IV, where R3 to R5 are hydrogen or linear, branched, cyclic or heterocyclic organic radicals which can be further substituted by heteroatoms [0119-0122]. Other useful amines for forming the polyisocyanate prepolymers include diaminobenzene, diaminobisphenyl and the like [0041]. The reaction with iminooxadiazine-4,5-dione (shown)  
    PNG
    media_image1.png
    300
    300
    media_image1.png
    Greyscale
 or oxadiazine trione [0030,0035] The NCO groups can be reacted/blocked with alcohols, lactams, oximes, 
The biurets isocyanates are formed by the reaction of the isocyanate with an amine, which results in a hydrogen containing amide linkage in the same manner as the reaction at [0150] of the prepub of the instant application.
Claims 1,2,8,11-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Stockel et al. 20080311482.
Stockel et al. 20080311482 teaches a composition which includes Desmodur N3200 or N100 (biurets of HMDI), a polylactone with a 325 g/ mol OH, a diacrylate, a photoinitiator, a plasticizer and catalyst (pages 5-6).  The NCO groups can be reacted/blocked with alcohols, lactams, oximes, malonic esters, pyrazones and amines, such as 1,2,4-triazole, dimethyl, 1,2,4-triazone, 3,5-dimethylpyrazoles, N-tertbutylbenzylamine and the like [0025].  The reaction of the isocyanates with aminoalcohols is disclosed [0043]. The use of derivatives of monomeric di- or triisocyanates having urethane, urea, carbodiimides, acylurea, isocyanurate, allophanate, biuret, oxadiazinetrione, uretdione and/or iminooxadiazinedione structures is also possible [0018].
Claims 1-3 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser et al. 20120231377.
It would have been obvious to one skilled in the art to modify the biuret resins resins by protecting them using 1,2,4-triazole, dimethyl, 1,2,4-triazone or 3,5-dimethylpyrazoles based upon the disclosure to do so at [0047].



Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser et al. 20120231377, in view of Hayashi et al. 20080280228.
Hayashi et al. 2008/0280228 teaches the reaction of desmodur N3200 with 2-amino-4-hydroxy-6-methylpyrimidine and polyethyleneglcyol monoacrylate (text under table 1)
	It would have been obvious to one skilled in the art to modify the biuret resins of Weiser et al. 20120231377 by reacting them with 2-amino-4-hydroxy-6-methylpyrimidine as taught by Hayashi et al. 2008/0280228, based upon this being reactive with isocyanates and effectively blocking the NCO site. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20120219883 and 20120214089 teach similar embodiments to Weiser et al. 20120231377 (applied above)
20160320695 teaches reaction of amino alcohols with isocyanates in the holographic art at [0041].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        April 27, 2021